                   IN THE UNITED STATES DISTRICT COURT FOR
                    THE EASTERN DISTRICT OF PENNSYLVANIA

SECURITY NATIONAL INS. CO.,        :               CIVIL ACTION
     Plaintiff,                    :
v.                                 :
                                   :
PAUL SUMMERFIELD, JR. individually :
and d/b/a PSummerfield             :
Construction, et al.,              :
       Defendant.                  :               NO. 21-0895
                                ORDER

       AND NOW, this 13th day of May 2021, having considered Joseph Larkins’ Motion to

Dismiss (ECF No. 10) and Security National’s response in opposition (ECF No. 12), it is hereby

ORDERED that the Motion to Dismiss is hereby DENIED. Defendants shall answer on or by

June 3, 2021.


                                                            BY THE COURT
                                                            /s/ Chad F. Kenney
                                                            _________________________
                                                            CHAD F. KENNEY, JUDGE
